Appeal of G. H. MAY.May v. CommissionerDocket No. 1555.United States Board of Tax Appeals1 B.T.A. 962; 1925 BTA LEXIS 2734; April 7, 1925, decided Submitted March 25, 1925.  *2734 DeWitt T. Ware, C.P.A., for the taxpayer.  B. H. Saunders, Esq., for the Commissioner.  *962  Before GRAUPNER, LANSDON, and LITTLETON.  From the pleadings and the stipulations filed at the hearing on March 25, 1925, the Board makes the following.  FINDINGS OF FACT.  1.  The taxpayer is an individual whose present address is 233 Broadway, New York, N.Y.  The deficiency letter from which this appeal is taken was mailed to the taxpayer November 19, 1924, and *963  sets forth a deficiency in income tax for the calendar year 1919, in the amount of $1,482.59, the deficiency being based on the Commissioner's determination of a profit to the taxpayer of $13,125.59 on the sale of the taxpayer's interest in a partnership known as the Georgia-Florida Yellow Pine Company.  2.  The amount of profit realized from this sale was $8,125.59.  DECISION.  The amount of the deficiency for the calendar year 1919 is determined to be $789.58.